921 So. 2d 779 (2006)
Roland RAMSEY a/k/a Rolen Ramsey, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-0942.
District Court of Appeal of Florida, First District.
February 23, 2006.
Nancy A. Daniels, Public Defender; David P. Gauldin, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General; and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
*780 BROWNING, J.
Roland Ramsey, a/k/a Rolen Ramsey (Appellant), appeals a final order revoking his probation and sentencing him to 15 years' incarceration. Finding no material factual distinctions between the case at bar and Peters v. State, 919 So. 2d 624 (Fla. 1st DCA 2006), we affirm the revocation order. See Davis v. State, 562 So. 2d 431 (Fla. 1st DCA 1990) (concluding that testimony of lab toxicologist supervisor, as custodian of urine test report, qualified report as "business record" under exception to hearsay rule, justifying admission of record in parole revocation hearing, in absence of any showing of lack of trustworthiness of report). The urine test report prepared by the independent lab corroborated the testimony of Appellant's probation supervisor, who stated that the urine sample taken from Appellant had tested positive for cocaine in the preliminary field test. The written results of that field test were admitted into evidence without an objection. We re-certify the question of great public importance set forth in Peters.
AFFIRMED.
DAVIS and LEWIS, JJ. concur.